FILED
                             NOT FOR PUBLICATION                            OCT 31 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AHMED ZZIZINGA MUYINGO,                          No. 10-72516

               Petitioner,                       Agency No. A070-367-287

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Ahmed Zzizinga Muyingo, a native and citizen of Uganda, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Toufighi v. Mukasey, 538


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 988, 992 (9th Cir. 2008). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to address Muyingo’s challenge to the BIA’s 2004

order affirming the immigration judge’s decision finding him deportable and

ineligible for asylum and withholding of removal based on his criminal

convictions, because the petition for review is untimely as to that decision. See

8 U.S.C. § 1252(b)(1); Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.

2005) (en banc). We also lack jurisdiction to address Muyingo’s contention that a

change in case law renders the basis for his deportation order invalid and qualifies

him for additional forms of relief because he failed to exhaust these issues before

the BIA in the motion to reopen currently under review. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      The BIA did not abuse its discretion in denying Muyingo’s third motion to

reopen as untimely and number barred where the successive motion was filed more

than five years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c), and he did

not establish prima facie eligibility for the relief sought. See Toufighi, 538 F.3d at

996-97 (evidence must demonstrate prima facie eligibility for relief warranting

reopening based on changed country conditions). Contrary to Muyingo’s

contention, he bears the exclusive burden of demonstrating eligibility for relief


                                           2                                    10-72516
under the Convention Against Torture. See Nuru v. Gonzales, 404 F.3d 1207,

1216-23 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                       3                                 10-72516